                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 TOMI TRANCHITA,                                   CASE NO. 1:20-cv-5956

                Plaintiff,                         JUDGE SARA L. ELLIS

 v.                                                MAGISTRATE: JEFFREY COLE

 KWAME RAOUL, et al.                               PLAINTIFF’S MOTION FOR
                                                   TEMPORARY RESTRAINING ORDER
                Defendants.                        AND PRELIMINARY INJUNCTION


       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff Tomi Tranchita

hereby moves for a preliminary and respectfully requests that the Court enter an order

preliminarily enjoining defendants, their agents, servants, and employees, and persons acting in

concert or participation with them, from (1) requiring Tranchita to hold a Hound Running Area

permit in order to possess Luna (Tranchita’s coyote) in Illinois; and (2) from seizing Luna as

long as Tranchita holds a current Fur-bearing Mammal Breeder permit.

       Luna is elderly and ailing and Tranchita asks this Court to allow Luna to come home to

her in Illinois. Time is of the essence and Tranchita wants nothing more than to be with Luna at

her home in Illinois, before Luna dies.

       Tranchita seeks to invalidate Defendants’ policy requiring her to hold a Hound Running

Area permit in order to possess a coyote in Illinois. This policy violates the Equal Protection and

Due Process clauses of the Fourteenth Amendment, the Free Exercise clause of the First

Amendment, and is preempted by the Animal Welfare Act (7 U.S. Code § 2131, et. seq.).

Tranchita moves for a TRO and preliminary injunction barring Defendants from enforcing this

unconstitutional policy. Tranchita currently holds a 2020-2021 Fur-bearing Mammal Breeder
permit.1 Tranchita’s federal attorneys’ have made three attempts to resolve this case prior to

filing the Complaint and this TRO Motion, however, no response has been received from the

Defendants.2

       For the reasons set forth in the Complaint (Doc #1) and the accompanying memorandum

in support, Tranchita requests that this Court set this matter for a prompt hearing and grant this

motion for preliminary relief.

DATE: October 14, 2020                            Respectfully submitted,

                                                  /s/ Richard Rosenthal
                                                  RICHARD BRUCE ROSENTHAL
                                                  (NY Reg. No. 1637677)
                                                  545 E. Jericho Turnpike
                                                  Huntington Station, New York 11746
                                                  Ph: 631-629-8111
                                                  Email: Richard@thedoglawyer.com
                                                  Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be emailed to Defendants immediately upon filing this

Motion and Memorandum in Support at the following email address, 1) Kwame Raoul at

attorney_general@atg.state.il.us & bjant@atg.state.il.us; 2) Colleen Callahan at

colleen.callahan@illinois.gov; 3) John Fischer at John.Fischer@illinois.gov; and 4) Joshua Mooi

at Joshua.Mooi@illinois.gov.



                                                  /s/ Richard Rosenthal
                                                  RICHARD BRUCE ROSENTHAL


1
 TRO Ex. A – Tranchita’s 2020-2021 Fur-bearing Mammal Breeder permit.
2
 TRO Ex. B – June 22, 2020 Email from Attorney Michela Huth to Defendant Callahan; TRO
Ex. C – September 14, 2020 Email from Attorney Michela Huth to Defendant Callahan; TRO
Ex. D – October 9, 2020 Email from Attorney Richard Rosenthal to Defendants.
                                             2
